          Case 1:20-mj-02398-MBB Document 7 Filed 06/11/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA
 v.
 -$0(6%$8*+                                              20-MJ- (MBB)
 '$9,'+$59,//(
                                                            UNDER SEAL

                Defendants


                                 MOTION TO UNSEAL IN PART

       The United States Attorney hereby respectfully moves this Court to enter an order

providing that the complaint, a redacted version of the supporting affidavit, and the arrest warrants

for the defendants be unsealed when both defendants are in custody, or, if the defendants are not

both in custody, at such time that the United States files a separate motion to unseal. As grounds

for the request, the United States submits there will be no further need to seal the existence of the

complaint and arrest warrants.

       As grounds to keep the redacted portions of the supporting affidavit sealed by the Court,

the government submits that the redacted portions identify or provide sensitive information

regarding victims or witnesses cooperating with the government’s investigation. A redacted

version of the affidavit that may be posted on PACER is attached.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                              By: /s/Seth B. Kosto
                                                  SETH B. KOSTO
                                                  DAVID J. D’ADDIO
                                                  Assistant U.S. Attorneys
June 11, 2019
